Citation Nr: 0827110	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for lumbosacral strain 
with degenerative disc changes, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1996.

The service connection issue in this case comes before the 
Board of Veterans' Appeals (Board) on appeal from July 2005 
and May 2006 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah, denying 
the veteran's claim for service connection for sleep apnea.  
In July 2007, the veteran and his spouse testified before the 
undersigned Veterans Law Judge at a hearing at the Salt Lake 
City RO.  A transcript of the hearing has been associated 
with the veteran's claims file.

The Board acknowledges that following certification of the 
veteran's appeal by the RO to the Board in July 2007, the 
veteran submitted additional evidence.  This evidence was 
received by the Board at the July 2007 hearing before the 
undersigned Veterans Law Judge.  The Board notes, however, 
that the veteran, through his representative, waived initial 
RO consideration of this evidence at the July 2007 hearing 
and requested that the Board review the newly submitted 
evidence in the first instance.  There is thus no need for 
the Board to remand to the RO for review of this evidence.  
See 38 C.F.R. § 20.1304 (2007).

The decision below addresses the veteran's claim of service 
connection for sleep apnea.  The increased rating issue is 
addressed in the remand that follows the decision below.




FINDING OF FACT

The veteran has sleep apnea that is at least as likely as not 
attributable to his period of active military service.


CONCLUSION OF LAW

The veteran has sleep apnea that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for sleep apnea, 
which he asserts was caused by a head injury he sustained 
during a bobsledding accident while competing with the United 
States Air Force bobsled team in January 1980.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

Review of the veteran's claims file confirms that he was 
treated in February 1980 for injuries sustained in the 
January 1980 bobsled incident.  At that time, the veteran 
complained of pain in the ribs on his right side and in the 
back of his shoulder.  He denied having lost consciousness in 
the accident.  At that time, radiological examination was 
found to be within normal limits, and the veteran was treated 
with moist heat.  No indication was made at the time that the 
veteran's sleep patterns were affected by the accident, and 
later service treatment records are silent for complaints of 
or treatment for sleep apnea or other sleep problems.  No 
such report was made on the veteran's retirement medical 
examination.

Relevant post-service medical records reflect that the 
veteran underwent sleep studies at the VA Salt Lake City 
Health Care System (VAMC) in Salt Lake City, Utah, in 
February 2005 and March 2005.  At the February 2005 study, 
the veteran was found to have a pattern of severe obstructive 
sleep apnea with "some other resp[iratory] event."  At a 
study conducted at the Salt Lake City VAMC on March 9, 2005, 
the veteran was found to have a "mixed picture" of 
obstructive and central sleep apnea.  His wife reported 
witnessing episodes of apnea-pauses in breathing or shallow 
breaths-during the veteran's sleep, but stated that he did 
not snore while sleeping.  The veteran further reported that 
he was having headaches that were worse in the morning.  On a 
third sleep study conducted on March 28, 2005, the veteran 
reported breathing pauses in his sleep, night sweats, and 
waking with a need to take deep breaths.  He also reported 
having difficulty maintaining sleep at night and staying 
awake during the day.  The veteran was given a sleep mask 
during the study but did not respond well to it, although the 
examiner noted that the mask helped resolve the central sleep 
apnea.  The veteran was prescribed oxygen while sleeping.

The veteran was further provided VA medical examinations in 
December 2005 and April 2006.  At the December 2005 
examination, the VA examiner noted the veteran's report of 
having suffered from sleep apnea since the 1980s.  
Specifically, the veteran reported that, on occasion, when he 
was seated and relaxed, he would stop breathing for a few 
seconds and then have to gasp for air.  He reported that he 
was unaware of similar symptoms during sleep until his wife 
at the time reported that he was experiencing similar 
episodes during the night.  The veteran also stated that he 
experienced fatigue during the day and was having headaches.  
The examiner further noted the veteran's 1980 bobsled 
accident and observed that the veteran was not treated for 
any trauma to his head as a result of that accident.  The 
examiner opined that it was not at least as likely as not 
that the veteran's sleep apnea was due to the bobsled 
accident, reasoning in part that he had "no loss of 
consciousness, no medical treatment, and no evidence of brain 
injury" stemming from the incident.  Report of the April 
2006 VA examination reflects the examiner's consideration of 
the veteran's 1980 bobsledding accident as well as a fracture 
to his cervical spine in 1978.  On physical examination and 
review of the veteran's claims file and medical history, the 
examiner opined that the veteran's sleep apnea was "not 
related to or secondary to the cervical spine injuries the 
veteran sustained while on active duty."  Neither the 
December 2005 nor the April 2006 examiner, however, addressed 
the possibility that regardless of its underlying cause, the 
veteran's sleep apnea may have had its onset while the 
veteran was serving on active duty.

The veteran has additionally submitted multiple statements in 
support of his claim and testified before the undersigned 
Veterans Law Judge at a hearing in July 2007.  At that 
hearing, the veteran testified that he was first made aware 
that he had a problem breathing in his sleep when his wife at 
the time told him that he often stopped breathing while he 
was sleeping.  The veteran identified the date of this 
conversation as 1984 or 1985.  He reported that, at the time, 
he thought it was an indication of being extremely healthy, 
as he was aware that he occasionally stopped breathing while 
awake, and did not report it to his physician.  He also 
testified to having told several friends about the occurrence 
while still in the military.  The Board finds the veteran's 
July 2007 hearing testimony to be credible and supported by 
multiple written submissions by the veteran in which he 
claims to have known of the condition since approximately 
1985 and to have discussed it with friends while still in the 
military.  

Further evidence submitted by the veteran following 
certification of the case to the Board includes a statement 
from a VAMC treating physician as well as buddy statements 
and letters from the veteran's wife.  The statement from his 
VAMC physician, dated in August 2005, states that the 
veteran's central sleep apnea could be caused by trauma to 
the head, neck, and spinal cord.  The physician opined in the 
letter that the veteran's 1980 bobsled injury "may be 
associated" with his current diagnosis of sleep apnea.  
Statements from two of the veteran's longtime friends address 
the time of onset of the veteran's sleep apnea, confirming 
his July 2007 testimony that he discussed the symptoms with 
them before his January 1996 retirement from active duty.  In 
that connection, in a March 2006 letter, a friend who has 
known the veteran since 1991 stated that the veteran 
mentioned to him that he would "frequently stop breathing in 
his sleep."  This conversation, the friend recalled, took 
place during a 1993 camping trip.  Similarly, a June 2007 
letter from the veteran's running partner indicates that the 
veteran discussed his sleep apnea symptoms with him prior to 
the veteran's retirement from active duty.  A March 2005 
letter from the veteran's wife states that ever since they 
first began sleeping together in 1997, she has known him to 
stop breathing during sleep "many times each night."

The Board notes that the National Institutes of Health's 
National Heart Lung and Blood Institute has stated that 
symptoms of sleep apnea such as pauses in breathing and 
gasping during sleep are observable by family members or bed 
partners.  See What Is Sleep Apnea?, 
http://www.nhlbi.nih.gov/health/dci/Diseases/
SleepApnea/SleepApnea_WhatIs.html (February 2008) (cessation 
of breathing during sleep is a clear indicator of sleep 
apnea).  The Board thus concludes that symptoms of sleep 
apnea, such as the cessation of breathing followed by deep 
breaths or gasping for air during sleep, are capable of lay 
observation.  Although the veteran has further undergone two 
VA examinations, the Board notes that neither examiner 
addressed the question of when the sleep apnea began.  
Considering the credibility of the statements by the veteran, 
his friends, and his wife, which all attest to the fact that 
the veteran was first made aware of his pauses in breathing 
during sleep while he was still on active duty, as well as 
the lack of any conclusion offered by either VA examiner as 
to when the sleep apnea may have first developed, the Board 
finds that the veteran has supplied sufficient evidence to 
establish continuity of symptomatology of his sleep apnea 
since service.  

In sum, the veteran has a current diagnosis of sleep apnea, 
which has manifested itself as periods during sleep in which 
the veteran stops breathing for several seconds at a time.  
He and his wife, as well as two long-time friends, have 
asserted that the symptom of ceasing to breathe while 
sleeping, as well as while awake and relaxed, has been 
continuous since before the veteran's retirement from active 
duty.  Regardless of the etiology of the sleep apnea, as 
addressed in the December 2005 and April 2006 VA medical 
opinions, the Board concludes that the continuity of 
symptomatology testified to by the veteran and confirmed by 
three separate sources sufficiently substantiates the 
veteran's contention that he has suffered from sleep apnea 
since before his separation from active duty.  In light of 
this fact, the Board concludes that there is therefore 
satisfactory evidence that the veteran in fact has suffered 
from sleep apnea continuously since his time in service.  
Resolving reasonable doubt in the veteran's favor, it is 
likely that his sleep apnea had its onset during active 
military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  
The Board thus finds that service connection for sleep apnea 
is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

With regard to the issue of entitlement to an increased 
rating for recurrent lumbosacral strain with degenerative 
disc changes, the RO informed the veteran via a July 2005 
rating decision that it had denied his claim for an increased 
rating.  In a February 2006 statement, the veteran expressed 
disagreement with the denial of the increased rating.  The 
Board finds that this statement represents a timely notice of 
disagreement.  See 38 C.F.R. § 20.201 (2007).  However, the 
RO has not issued a statement of the case on the issue, and 
as a result no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

The veteran and his representative should 
be sent a statement of the case on the 
issue of entitlement to an increased 
rating for recurrent lumbosacral strain 
with degenerative disc changes.  If, and 
only if, the veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the claim should 
be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


